                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


 JUAN NIETO,

                              Plaintiff,
        v.
                                                                          ORDER
 KARL HOFFMAN, MEREDITH MASHAK,
                                                                       16-cv-163-jdp
 KIM CAMPBELL, DENISE VALERIUS,
 KATHLEEN WHALEN, and SALAM SYED,

                              Defendants.


       Pro se plaintiff Juan Nieto, a prisoner in the custody of the Wisconsin Department of

Corrections, is proceeding on deliberate indifference and medical malpractice claims against

several medical providers at Columbia Correctional Institution. The case has been stayed for

more than a year while the court has attempted to find counsel for Nieto. Dkt. 58. During that

time, the court contacted members of the Western District of Wisconsin Bar Association and

the Seventh Circuit Bar Association on numerous occasions to seek assistance for Nieto.

       Unfortunately, no lawyer has agreed to take the case and the court has exhausted its

options. There simply aren’t enough lawyers in this district with the time, willingness, or

expertise necessary to volunteer on behalf of the many pro se litigants seeking assistance. Nieto

now has a choice: (1) proceed on his own without counsel; or (2) dismiss this case without

prejudice.

       If Nieto chooses the first option, I will direct the clerk of court to set a telephone

conference with Magistrate Judge Stephen Crocker to determine a new schedule for the case.

After that, it will be up to Nieto to determine how to litigate his claims. The court cannot

provide legal advice.
       If Nieto chooses to dismiss the case, the dismissal will be without prejudice, which

means that Nieto could file a new case at a later date. However, the statute of limitations would

continue to run. Dupuy v. McEwen, 495 F.3d 807, 810 (7th Cir. 2007) (“[W]hen a suit is

dismissed without prejudice, the statute of limitations continues to run from the date (normally

the date of the injury) on which the claim accrued.”).



                                            ORDER

       IT IS ORDERED that:

       1. The stay in this case is LIFTED.

       2. Plaintiff Juan Nieto may have until August 14, 2019 to inform the court in writing
          whether he wishes to: (1) continue litigating the case but without counsel; or (2)
          dismiss the case without prejudice.

       3. If Nieto chooses the first option, the clerk of court will set a telephone scheduling
          conference with Magistrate Judge Crocker. If Nieto fails to respond by August 14,
          2019, I will take his silence to mean that he is choosing the second option and I will
          direct the clerk of court to close the case.

       Entered July 24, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               2
